Exhibit 10.58

 

 

[g191111kai001.jpg]

 

2000 STOCK OPTION PLAN

 

NOTICE OF STOCK OPTION ACCELERATION

 

 

You previously have been granted an option to purchase Common Stock of @Road,
Inc., (the “Company”) under the @Road, Inc. 2000 Stock Option Plan.  On October
24, 2005, the Company Board of Directors approved the vesting of all stock
options granted to employees and officers under the @Road 2000 Stock Option Plan
with an exercise price equal to or greater than $6.40 per share, effective
October 27, 2005.

No other term or condition of your stock option, including the per share
exercise price, total number of shares granted, expiration date, termination
period or transferability, has changed.  The stock option remains granted under
and governed by the terms and conditions of the @Road, Inc. 2000 Stock Option
Plan and the Stock Option Agreement, both of which are incorporated by reference
herein.

                You may review your options online under the “Employee Stock
Plans” tab at www.etrade.com.  The exercise of your option(s) must be in
compliance with the Company Insider Trading Policy.

If you have questions about this Notice, please contact Laura Fahnlander at
lfahnlander@road-inc.com or (510) 870-1245.

 

 

@ROAD, INC.

 

/s/ Board of Directors

 

 

Board of Directors of @Road, Inc.

--------------------------------------------------------------------------------